Citation Nr: 0404558	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a post operative left inguinal hernia.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge of the Board in December 2003.  However, he did not 
report for the hearing.  Accordingly, the request for the 
hearing is considered withdrawn and the Board will proceed 
with consideration of the veteran's appeal.  38 C.F.R. 
§ 20.702(d) (2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The left inguinal hernia had not recurred and the veteran 
did not wear a truss or other device.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for a post operative left inguinal hernia are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the residuals of his 
post operative left inguinal hernia are more severe than 
reflected by the noncompensable disability rating assigned.

A rating decision in August 1993 granted service connection 
for postoperative left inguinal hernia repair and assigned a 
noncompensable disability rating.  The noncompensable 
disability rating has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under the criteria of Diagnostic Code 7338, a noncompensable 
disability rating is warranted for an inguinal hernia that is 
small, reducible, without true hernia protrusion, or that is 
not operated but remediable.  A 10 percent disability rating 
is warranted for postoperative recurrent hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
disability rating is warranted for a large, postoperative, 
recurrent hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A 10 percent disability rating is added for 
bilateral involvement, provided that the second hernia is 
compensable.  The more severely disabling hernia is to be 
evaluated, and 10 percent added for the second hernia, if the 
latter is of compensable degree.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).

The veteran received a VA examination in March 2002.  He 
indicated that he had pain on and off in the area of the 
hernia which was aggravated by bending over, lifting, and 
exertion.  He did not wear a truss, or any type of orthotic 
or prosthetic device.  There was a scar in the left inguinal 
area that was well healed, very difficult to see, and not 
adhesive to underlying structure.  Examination of the 
inguinal canal did not demonstrate a direct or indirect 
hernia.  With the valsalva maneuver there was discomfort in 
the inguinal canal; the veteran indicated that this was the 
type of symptom he was having.  The examiner noted that he 
could feel the area that was repaired surgically; it was 
intact but tender to palpation.  The diagnosis was status 
post left inguinal hernia repair with chronic discomfort 
without recurrence.

This examination report shows that there was no inguinal 
hernia and thus the hernia had not recurred.  The veteran did 
not wear a truss or other device.  Since the hernia had not 
recurred nor was the use of a truss required, the veteran's 
post operative inguinal hernia is a noncompensable disability 
under the criteria of Diagnostic Code 7338.  In his notice of 
disagreement and substantive appeal, the veteran indicated 
that he had pain at the site of the hernia repair; the 
examiner at the March 2002 VA examination confirmed that 
there was discomfort in the area of the inguinal canal.  
However, the criteria for rating inguinal hernias, including 
the residuals of surgical repair, do not provide for an 
increased rating due solely to pain or discomfort of the 
inguinal canal.  Accordingly, the veteran's complaints of 
pain and discomfort alone do not support the assignment of a 
compensable rating.  The Board notes that it is neither 
contended nor shown that the surgical scar warrants a 
separate compensable disability rating; the VA examination 
shows the scar is well healed with no complaint of pain or 
tenderness of the scar itself.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Accordingly, the veteran's post operative 
left inguinal hernia is a noncompensable disability.  This is 
consistent with the disability rating assigned.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7338 (2003). 

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
post operative left inguinal hernia.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 
(2003). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
April 2002 rating decision, the June 2003 statement of the 
case, and a March 2002 VA letter.  The statement of the case 
provided the veteran with a summary of the evidence in the 
record used for the determination.  Accordingly, the veteran 
was advised of the evidence necessary to substantiate his 
claim.  The March 2002 VA letter advised the veteran of the 
evidence needed to support the claim, the kind of evidence he 
was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should tell VA about 
any other evidence or information to support his claim.  
Accordingly, the duty to notify the veteran of what evidence 
he was responsible for obtaining and the evidence VA was 
responsible for obtaining has been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The veteran has received a VA examination.  The veteran has 
not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an increased disability rating for a post 
operative left inguinal hernia is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



